DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 6/30/2022. Claims 1-25 are pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 4-6, 15, 16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 2018/0090440). 
	Re claims 1 & 15, Schultz teaches, Fig. 13, [0049, 0052], an integrated circuit structure & a method of fabricating a layer out of an integrated circuit structure, comprising: 
-a cell on a metal level (354), the cell defined by a cell boundary (defined by height of 308 and top & bottom 344A, 344B); 
-a plurality of substantially parallel interconnect lines (signal routing tracks 346) inside the cell boundary, wherein the substantially parallel interconnect lines comprise one or more signal tracks; and 
-a first power track (344A, Vdd) and a second power track (344B, Vss) both dedicated to power and located completely inside the cell boundary without any power tracks along the cell boundary on the metal level (354). 

    PNG
    media_image1.png
    420
    515
    media_image1.png
    Greyscale

Re claims 2 & 16, Schultz teaches the cell further include block-level routing interconnects (consider topmost and bottommost tracks 344B) along opposite sides of the cell boundary on the metal layer (354). 
Re claims 4 & 19, Schultz teaches the first power track comprises a Vss power track and the second power track comprises a Vcc (e.g. Vdd) power track [0052]. 
Re claims 5 & 20, Schultz teaches the Vss power track is located adjacent to one of a top cell boundary (TCB) and a bottom cell boundary (BCB) (344B as Vss), and the Vcc power track (344A) is located adjacent to an opposite one of the cell boundaries (Fig. 13, [0052]). 
Re claims 6 & 21, Shultz teaches the plurality of substantially parallel interconnect lines (346) are located between the Vss power track and the Vcc power track (Fig. 13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu (US 9,502,351).
Re claims 1, 3, 8, 15 & 17, Sahu teaches, Fig. 3, cols. 5-6, an integrated circuit structure & a method of fabricating a layer out of an integrated circuit structure, comprising: 
-a cell (350) on a metal level (defined by tracks), the cell defined by a cell boundary (of 350); 
-a plurality of substantially parallel interconnect lines (vertical and horizontal tracks) inside the cell boundary; and 
-a first power track (302) and a second power track (306) both dedicated to power and located completely inside the cell boundary (305) without any power tracks along the cell boundary on the metal level;
-a first device (322) and a second device (326) inside the cell boundary on a device level below the metal level; 
-a first power trench contact (TCN) (398) coupled to the first device inside the cell boundary on the device level; 
-a second power TCN (399) coupled on the second device inside the cell boundary on the device level; 
-a first power via contact (VCT) (362, 372) coupled between the first power TCN (398) and the first power track (302), wherein the first power VCT is located inside the cell boundary and on a via level between the metal level and the device level; and 
-a second power via contact (VCT) (364, 374) coupled between the second power TCN (399) and the second power track (306), wherein the second power VCT is located inside the cell boundary and on a via level between the metal level and the device level.

    PNG
    media_image2.png
    788
    522
    media_image2.png
    Greyscale

Sahu does not explicitly teach the substantially parallel interconnection lines comprise one or more signal tracks. 
Sahu teaches interconnection between MOS transistors (Figs. 3 & 8B) & “An ultra-high performance (UHP) standard cell library may need a large transistor size and a cell height taller than 420-440 nm to accommodate non-default routes for highly sensitive signals” (col. 3, lines 45-48). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sahu to obtain one or more signal tracks as claimed, because signal tracks are known features in standard cell library architecture and aids in improving performance and reliability of the architecture.  
Re claims 2, 9 & 16, Sahu teaches block-level routing (consider topmost and bottommost VDD, VSS) interconnects along opposite sides of the cell boundary on the metal level. 
Re claims 4, 10 & 19, Sahu teaches the first power track comprises a Vss power track and the second power track comprises a Vcc (e.g. VDD) power track (Fig. 3). 
Re claims 5, 11 & 20, Sahu teaches the Vss power track (306) is located adjacent to one of a top cell boundary (TCB) and a bottom cell boundary (BCB) (350), and the Vcc (e.g. VDD) power track is located adjacent to an opposite one of the cell boundaries (Fig. 3). 
Re claims 6, 12 & 21, Sahu teaches interconnect lines (vertical and horizontal tracks or inside VDD & 4SS) are located between the Vss power track and the Vcc power track (Fig. 3). 
Re claims 7, 13 & 22, Sahu does not explicitly teach the first power VCT lands directly over the first device, and the second power VCT lands directly over the second device. 
Satu does teach the first power VCT (362) lands over the first device, and the second power VCT (634) lands over the second device (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sahu to obtain power VCTs directly over devices, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claims 14 & 18, Sahu teaches a gate (of transistor), ad a signal trench contact (TCN) (e.g. source/drain contact) on the device level, extending across the first device (322) and the second device (326) in direction generally orthogonal (perpendicular) to direction of the first power track (302) and the second power track (306) (Fig. 3).  
Re claim 23, Sahu teaches, Fig. 3, cols. 5-6, a method of fabricating a layout for an integrated circuit structure, the method comprising:
-forming a first device (322) and a second device (326) inside the cell boundary (350) on a device level; 
-forming a first power trench contact (TCN) (398) on the first device inside the cell boundary; 
-forming a second power TCN (399) on the second device inside the cell boundary; 
-forming a first power via contact (VCT) (362) on the first power TCN directly over the first device (622) inside the cell boundary and; 
-forming a second power via contact (VCT) (364) on the second power TCN (399) directly over the second device (326) inside the cell boundary; and 
-forming a cell (350) on a metal level above the device level, wherein the cell is defined by a cell boundary and comprises a plurality of substantially parallel interconnect lines (tracks and VDD, VSS) inside the cell boundary, and a first power track (VDD) and a second power track (VSS) both dedicated to power and located completely inside the cell boundary on the metal level. 
Sahu does not explicitly teach the power via contacts (VCT) directly over the devices & the substantially parallel interconnection lines comprise one or more signal tracks. 
Satu does teach the first power VCT (362) over the first device (322), and the second power VCT (634) over the second device (326) (Fig. 3); interconnection between MOS transistors (Figs. 3 & 8B) & “An ultra-high performance (UHP) standard cell library may need a large transistor size and a cell height taller than 420-440 nm to accommodate non-default routes for highly sensitive signals” (col. 3, lines 45-48). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sahu to obtain power VCTs directly over devices & signal tracks as claimed, because it aids in improving performance and reliability of the cell library architecture & it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 24, Sahu teaches block-level routing (consider topmost and bottommost VDD, VSS) interconnects along opposite sides of the cell boundary on the metal level. 
Re claim 25, Sahu teaches forming the first power track as Vss power track and forming the second power track as a Vcc power track (e.g. VDD) (Fig. 3). 
Response to Arguments
4.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	The claims are amended and including newly added limitation, a rejection under Schultz is changed to meet the current claims. 
Further, for rejection under Sahu, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Details are included in the above rejection. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/12/22